 AZALEA MEATS, INC.585Azalea Meats,Inc.andMeat Cutter, Packinghouse&Allied FoodWorkers, District Union 433, Amalgamated Meat Cutters andButcher Workmen of North America,AFL-CIO.Cases 11-CA-$800 and 2852.June 17, 1966DECISION AND ORDEROn April 5, 1966, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respond-ent has engaged in and is engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Trial Examiner also foundthat the Respondent has not engaged in certain other unfair laborpractices, as to which he recommended that the complaint be dis-missed.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications.We agree with the Trial Examiner that the Union at all materialtimes represented a clear majority of the employees in the appropri-ate unit.We would, however, count among the 109 cards, which theTrial Examiner found valid and authenticated, the cards of HenryHaynes, Fred Campbell, Quellie Calloway, and John Miller.Thesecards, including that of Haynes (see footnote 13 of the Trial Exam-iner'sDecision) were among nine marked with an X and the namesof the employees affixed by the person or persons soliciting theirdesignations.The other five employees appeared and testified as tothe circumstances under which they affixed their marks.Accord-ingly, there can be no question as to the validity of their cards.However, these four did not appear and testify.But, their solicitorsdid testify that each signed with an X in the presence of the respec-tive solicitor and each was told that the card was "for the Union."In these circumstances, we consider these cards equally valid andentitled to be counted with all the others on the Union's behalf.159 NLRB No. 55. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDWe also agree with the Trial Examiner that Respondent violatedSection 8 (a) (5) by refusing to recognize and bargain with the Unionas the majority representative of the employees 'in the appropriateunit, and that the Respondent's assertion of a good-faith doubt as tothe Union's status is not substantiated by the record.We think theTrialExaminer'sDecisionmakes clear that his finding of anabsence of good faith is predicated on his conclusion that theRespondent both before and after the Union's initial demand forrecognition engaged in various acts of interference, restraint, andcoercion, as detailed in his Decision, directed against the employeesin the exercise of their statutory rights.We are of the opinion thatthe Respondent's conduct was calculated to undermine the Union'sposition with the employees so as to dissipate its majority status,and that such conduct clearly establishes the illegality of Respond-ent's refusal to bargain.'The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following at the end of paragraph 1(e) : "or to refrainfrom joining or assisting such labor organization."[2.Add the following as paragraph 2(b), the present paragraph2(b) and those subsequent thereto being consecutively relettered :[" (b)Notify the above-named employee if presently serving inthe Armed Forces of the United States of his right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces."[3.Add the following as the fifth paragraph of the Appendix :[WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistthe above-named Union or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom joining or assisting such or any other labor organization.[4.Add the following immediately below the signature line at thebottom of the Appendix attached to the Trial Examiner's Decision :[NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his right tofull reinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.]'Joy Silk Mills, Inc.,85 NLRB 1236, enfd.185 F.2d 732(C.A.D.C.),cert. dented'341U.S. 914. AZALEA MEATS, INC.587-TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended,hereinafter referred to as the "Act," came on to be heard before TrialExaminer William J. Brown at Orangeburg, South Carolina, December 7, 8, and 9,1965.1The original charge of unfair labor practices had been filed on August 5,by the above-indicated Charging Party, hereinafter sometimes referred to as the"Union"; the consolidated complaint herein was issued October 21 by the GeneralCounsel of the National Labor Relations Board, hereinafter referredto as the"General.Counsel" and the "Board," acting through the Board's Regional Directorfor Region 11.The complaint alleged, in addition to jurisdictional matter and thesupervisory status of certain named individuals, the commission of unfair laborpractices defined within the scope of Section 8(a)(1), (3), and (5) of the Act onthe part of the above-named Respondent, hereinafter sometimes the "Company." 2The Company's duly filed answer denied the allegations respecting the labororganization status of the Union, the appropriateness of the bargainingunit setforth in the complaint, and the commission of the unfair labor practicesalleged.3The answer affirmatively alleged, with respectto the allegationsof refusal to bar-gain,that it continuously offered to submit the issue of the Union's claim tomajority status to an election and that the Union employed coercive tactics insecuring authorization cards from employees many of whom, it was alleged, wereunaware of what theywere signing.The Companyseparatelymoved by letterdated November 30, to make section 7of the complaint,relating to alleged discrimination in pay, more definite and cer-tain.With respect to this latter motion, the General Counselreplied byletter datedDecember 1, to the effect that section7 related toalleged discriminatory changeson or about June 20 in working conditions of employeesLeroy Jenkins, EdwardChandler,and AnselOtt wherebyJenkins was deprived of 1-month overtime work,and Chandler and Ott were transferredto lower paid work.On December 3, TrialExaminerW. Edwin Youngblood denied the Company'smotion to make moredefinite and certain on the basis ofthe sufficiencyin this regard of the GeneralCounsel'sDecember 1 letter.At the hearing the parties appeared as noted above and participated with fullopportunity to present evidence and- argument on theissues.In the course of thehearing the General Counsel moved to amend the complaint to add an allegationof discriminatory discharge of John Edward Fine on or about December 6.Overopposition of the Company, I allowed the amendment with assurance to the Com-pany that it would be allowed time to prepare its defense in this regard at theconclusion of the General Counsel'scasein chief.-At the conclusion of the General Counsel's case=in-chief, I granted the Com-pany'smotion, unopposed by the General Counsel, to dismiss the allegationsrespecting discrimination with respect to Ott, and the motion respecting unfairlabor practices through the agency of Plant Manager Robert Maier. I denied thecompany motion respecting allegations concerning Supervisors Arthur Felkel andO'Neal Hill as well as the motion that an election be ordered to resolve the repre-sentationmatters.Subsequent to the hearing briefs were received from the Company and theUnion; they have been fully considered.On the basis of the entire record herein,4and on my observation of the witnesses and in consideration of the oral andwritten argument of counsel, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe pleadings and evidence herein indicate and I find that the Company is acorporation organized under the.laws of the State of South Carolina with a place'Dates hereinafter relate to the year 1965 unless otherwise indicated.2 The evidence indicates that the Company was known as "Southland Provision Com-pany" until sometime in 1965.$ The answer also denied the allegations of the complaint respecting dates of filing andservice of the charges but a stipulation of all parties entered into at the outset of thebearing establishes the accuracy of the complaint's allegations in that regard.' The transcript at page 476,line 8,is corrected by substituting "part passu" in lieu of"Perry Parcel." 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDof business, the only plant here involved, at Orangeburg, South Carolina, where itis engaged in the slaughter and processing of livestock.During a typical 12-monthperiod the Company receives at its Orangeburg plant materials and goods valuedin excess of $50,000 and shipped to said plant directly from points outside theState of South Carolina.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act and assertion of Boardjurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDThe Company's answer denies the allegations of paragraph 4 of the complaintrespecting the labor organization status of the Union.This position is reasserted inthe Company's brief.Thomas Scarborough, a general organizer for the Union,testified that it existed for the purpose, at least in part, of organizing meat plantemployees and representing them in dealings with their employers, and in nego-tiating contracts respecting their wages, hours, and working conditions. In addition,the evidence in this case abundantly establishes that the Union procured the sig-natures of company employees on `cards which purport to authorize the Union torepresent the signer and on his behalf to negotiate and conclude with the employeragreements respecting wages, hours, and conditions of employment. It also appearsfrom the uncontradicted testimony of Scarborough that employees of a plant, uponsuccessful organization by the Union, elect a committee to negotiate an agreementwith their employer, and that the employees vote on ratification of any agreementconsummated by the committee on their behalf.They also vote for local unionofficers.The evidence establishes that the Union has, for some period prior to theevents herein concerned, represented employees of Hi-Grade Meat Products Corp.,a meat packer in Orangeburg and that Hi-Grade employees members of the Union,participated in efforts to organize employees of the Company looking to representa-tion by the Union.On the basis of the foregoing, I find that the Union is a labororganization within the purview of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and summary of eventsAs noted above, the Company is engaged at its Orangeburg plant in the purchaseand slaughter of livestock and the processing of meat for sale to restaurants and,conceivably, other customers. Its principal executive is Griffith 5 but the extent ofGriffith's participation in day-to-day operation is uncertain on the record hereinwhich tends to indicate that the principal executive in residence is General ManagerRobert S. Maier.Working directly under Maier is Walter C. Emde, office managerand J. Clyde Fairey, superintendent.Working under and reporting to Fairey areHugh Kea, livestock foreman; Arthur Felkel, packaging department supervisor;O'Neal Hill, sausage kitchen supervisor; and Frank Griffith, garage supervisor.The supervisory status under the Act of all the foregoing is established by thepleadings.Union organization among employees of the Company appears to have had itsinception when two employees of Hi-Grade, Thomas Moss and Willie Jennings,members of the Union, approached company employees, secured some signatureson union authorization cards 6 and prevailed upon Scarborough to undertake acampaign of organizing company employees. Scarborough came to Orangeburgsometime about mid-April and met some company employees at meetings at thehomes of Moss and Jennings.The company employees particularly active inorganizing on behalf of the Union included Mrs. Cornelia Binnicker, WoodrowgGeneral Counsel's Exhibit 2, the Union's letter of May 25 addressed to the Companyand representing Its initial request for recognition, Indicates transmittal of a copy toA. D. Griffith, president, Southland Provision Co., Inc6The authorization cards involved In the present case measure 33/8 by 51/2 inches witha space indicated for the employee signature beneath an unequivocal designation of theUnion as the signer's representative on one side, the other side bearing the return addressof the Union and standard addressee-postage-paid markings. AZALEA MEATS, INC.589Morgan, Harry Lee Zimmerman, Leland Rutland, Dallas Simpson, and John Wes-ley Jenning,7 each of whom testified not only to their signatures on authorizationcards but also to the signing of cards by other employees in their presence.By letter dated May 24 the Union informed the Company of its claim to rep-resent a majority of company employees in the unit herein concerned,the appro-priateness of which, placed in issue by the Company's answer, is discussed below.The May 24 letter transmitted photostatic copies of union authorization cards ofmore than 100 employees and requested recognition and collective-bargaining nego-tiations.Subsequent union letters transmitted additional authorization card photo-stats and repeated the bargaining demand.On behalf of the Company, AttorneySims asserted a doubt as to the majority status of the Union,referred to informa-tion on coercive organizational tactics and suggested that if the Union persisted initsclaim, the matter be submitted to the Board in the form of a representationpetition.The complaint alleges and the Company's answer denies several instances ofcompany interference with employees self-organizational rights in the periods beforeand after the Union's initial demand for recognition.The complaint also alleges and the Company denies discriminatory treatment ofChandler and Leroy Jenkins on or about June 20 and the discriminatory dischargeof Fine on December 6. The pleadings also raise issues as to the appropriatenessof the unit in which the Union seeks recognition and its majority status in thatunit.B. Interference,restraint,and coercion1.Clyde Fairey:Superintendent Fairey is alleged to have interrogated employ-ees as to their union membership,sympathies, and activities on certain specifieddates in the period May 19 through June 7, and to have threatened, on June 1 and17, discontinuance of credit union loans to employees if the Union succeeded inits campaign.Harry Lee Zimmerman, an employee with 3 years' service with the Companywho signed a card at Moss' solicitation on March 12, testified that on May 19 hewas sent to Fairey's office by his foreman, Felkel, and that there Fairey in a"man-to-man" talk asked him if he had signed a cardDallas Simpson, 15-yearemployee with the Company and one of the active union organizers, testified thaton June 1, Fairey called him to his office and there asked him if he had signeda union card and when given an affirmative reply, asked why he had done so.Employee Jacob Myers testified that sometime in May, Fairey called him intothe office and asked him if he had signed a union card.Employee John Bakertestified that in the latter part of May, Fairey showed him the union demand let-ter of May 24 and asked what his name was doing on it and why he had signed.Testimony was given by employees Luther Brown and Samuel and David Greento the effect that Fairey asked them why they had signed union cards.Fairey conceded having a discussion with Harry Lee Zimmerman in his officeon or about May 19 but asserted that the discussion was about some other subjectwhen Zimmerman introduced the subject of the Union and asked Fairey's opinionof it.Fairey testified that he gave his opinion to the effect that a man loses hisidentitywhen he joins a union.Fairey denied questioning Zimmerman as towhether he had signed a card. I credit Zimmerman's account of the discussion inthe office and find that Fairey did interrogate him as to whether he had signed acard.With respect to Dallas Simpson Fairey testified that he sent for Simpson afterlearning from Foreman Collins that Simpson wanted to see him on a personal mat-ter.He denied asking Simpson why he had signed a union card. I am convincedon my appraisal of the witnesses that Simpson was scrupulously honest in his tes-timony as to the conversation and I find that on the occasion in question Faireydid ask him why he had signed a card for the Union. Particularly in the contextof Fairey's references to his experiences with the Union at Hi-Grade and his refer-ences to loss of individual identity on joining a union,this question constitutedinterference with employee rights under Section 7.At the hearingand in itsbrief the Company objectedto consideration being given tocards whichwere identifiedby the solicitor but not bythe signatory employee.Thisobjection was overruled by me. seeWinn-Dixie Stores, Inc,143 NLRB 848, affd. 341F 2d 750 (C.A. 0), cert denied382 U.S. 830. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDFairey recalled talking to Jacob Myers in his office and said that only afterMyers brought up the subject of the Union did he relate his experiences atHi-Grade respecting.thedrawbacks of union representation.I creditMyers'account to the effect that Fairey asked if he had signed a card and conclude thatthis constituted interference within the scope of Section 8(a)(1) of the Act.With respect to the testimony of Baker, Brown,and the two Greens,Fairey tes-tified that only after they introduced the subject of he Union did he relate hisexperience at Hi-Grade and express his opinion of the loss of identity on joining aunion.I credit the testimony of the General Counsel'switnesseswhich plainlyrelates.to questioning after the union letter of May 24 had revealed the fact oftheir signing.The question as to why they had signed constituted interrogationand interference within the scope of Section 8(a)(1).With respect.to the allegations that Fairey threatened discontinuance of creditunion loan privileges,Dallas Simpson testified that in the course of his talk withFairey in the latter's office referred to above Fairey referred to previous favors toSimpson and to Simpson'sborrowing from the credit union and said that if theUnion came in he would not be able to do that. On cross-examination Simpsonconceded that he did not regard the conversation as threatening.Fairey deniedtelling Simpson that he would not be able to borrow or otherwise threateningemployees.He conceded giving Simpson,and the others he talked to, his per-sonal opinion of the adverse consequences of union representation.I credit Simp-son's account and find that Fairey threatened loss of credit union borrowing privi-leges theretofore existing in the event the Union secured status as the employee'srepresentative.This threat constituted interference within the purview of Section8(a)(1) of the Act.2.Arthur Felkel:Felkel,supervisor of the packaging department,isalleged tohave interrogated employees on May 19 as to their support of the Union.Cor-nelia Binnicker,an employee of the packaging department with 8 years'servicewith the Company,was one of the early card signers of the Union and engaged insolicitation of a number of sister employees of the packaging department.Shetestified that about the third week in May Felkel talked to her in Fairey's officeand asked her what she hoped to gain by her actions and whether she thought shewas leading people wrong and that he followed up these questions by showing hera writing critical of the Union.At the conclusion of the talk,according to Bin-nicker,Felkel asked if she didn't think that Company had the right to prevent theUnion from coming if it did not want it.Felkel denied talking to Binnicker about the Union.He conceded talking toher in Fairey'soffice about rates of pay, benefits,and working conditions butasserted that the talk was merely pursuant to his practice of discussing individualemployee attitudes from time to time. I found Binnicker convincing in her testi-mony and I do not credit Felkel's denial that the Union was brought up by himin their talk.I find that her account of his questioning her as to her solicitationof other employees is correct and that by such questioning coupled with disparage-ment of the Union,the Company engaged in interference within the scope of Sec-tion 8(a)(1).3.Hugh Kea:Kea, livestock foreman and cattle buyer,is alleged to have inter-rogated employees as to their union activities and the union activities of otheremployees and to have threatened them with loss of certain benefits and closing ofthe plant if the Union succeeded.John W. Jennings,an employee of the Company's livestock department signeda card early inApriland procured signatures of at least two other employees onunion authorization cards.He testified that about June 9 while he was wearinga union steward button,Kea asked him if he thought the button would help him,and added that Company President Griffith said that if the Union came in hewould close the plant. Jennings also attributed to Kea the statement that if theUnion came the Christmas bonus would be discontinued as would the privilege ofbuying meat from the Company.Edward Chandler,an employee allegedly discriminatorily demoted in reprisal forhis union activities,testified that on June 20 Kea called him and his fellowemployee, Ott, to the office and said, "The Union'sgot to you hasn't it?" andwhen Chandler agreed,Kea asked if he had worked under a union previously, thensaid could not say anything about it.Thereupon Kea informed Chandler that hewas being changed from a salaried to an hourly rated basis.LeRoyJenkins, an employee who signed a union card early in the campaign andwas allegedly deprived of a month'sovertime pay in reprisal for union activity, AZALEA MEATS, INC.591testified that one Saturday night in mid-June Kea reproached him for not havingfinished his work and said that he would show them how a union works by writ-ing areport on him and that under union representation, upon three such reportshe would be out.According to Jenkins, Kea added that Company President Grif-fith would not work with any union. Jenkins persisted in his account under vig-orous cross-examination.Kea denied having any conversation with Jennings about the Union.He testi-fied,that he had reprimanded Leroy Jenkins for loafing and had referred to it asa second or third offense but made no mention of the Union.Night WatchmanLoadholt corroborated Kea's account of the Jenkins' conversation.Kea deniedhaving accused Chandler of having let the Union get to him.Neither Kea nor LeRoy Jenkins impressed me in their testimony. I found Jen-nings and Chandler, on the other hand, convincing in their accounts and theirdemeanor on the stand. In accordance with their testimony I find that Kea threat-ened closing of the plant and loss of the Christmas bonus and meat purchase privi-lege as a consequence of union success and that Kea engaged in interrogation intoemployee union activity by asking Jennings if he thought the Union would helphim and by asking Chandler as to whether the Union had got to him. Thesequestions and threats constituted unfair labor practices under Section 8(a)(1) ofthe Act.4.O'Neal Hill:Hill, supervisor of the sausage department, is alleged to haveinterrogatedemployees as to union activities inMay.LelandRutland, anemployee with 16 years service with the Company signed a union card on May 5and thereafter procured other employees' signatures.He testified that sometimeinMay as he was leaving the plant after punching out, Hill came to him. andasked about a misunderstanding.When Rutland asked if he referred to the Union,Hill, according to Rutland, said that he did.Hill then asked if Rutland thoughta union could help and when Rutland reported that it helped employees ofHi-Grade, Hill expressed his personal opinion that it could not help at the Com-pany.They parted amicably.After some difficulty with his recollection, Rutlandrecalled that Hill asked him if he was signing up other employees.Hill denied discussing the Union with Rutland. I found him an impressive wit-ness and credit him in his denial.C.Discrimination1.Edward Chandler:As amplified by General Counsel's response to the com-pany motion to make the complaint more definite and certain with respect toalleged discrimination, the complaint charges that on or aboutJune20 Chandler,in reprisal for union activity, was assigned to lower paid duties and his method ofcompensation was altered with resultant loss of earnings.The evidenceis some-what confusing; the one certainelement inthe case is the clear portrayal of Chan-dler as an employee of considerable skill at his meatcutter trade but with a recordof undependability both as to his absenteeism and his allegiance to the Union.Chandler had been employed about 2 years at the time of the hearing.Hesigned a union card at the solicitation of LeRoy Jenkins on June 13; there is noindication that Chandler engaged in any union activity other thansigning thecard, and the evidence indicates that sometime in August or September he talkedtono means a particularly active or enthusiastic union adherent.Chandler was hired as a meatcuttersometimeabout December 1963.There isa conflict between his testimony and that of Kea as to his hiring rate.The pay-roll records were not produced and I credit Chandler's account that he was initi-ally hired on a salary basis at $75 per week and by degrees worked his salary upto $90 per week by June 1965.He had initially been excused from the require-ment of punching a timeclock but sometime prior to the Union'sorganizing cam-paign the timeclock punching rule was apparently made applicable to him,althoughhe continued to enjoy a salary status and the privilege of leaving when -his day'squota of cutting was completed.There is some dispute in the evidence as to thequality of his work, Chandler testifying that some (unidentified)salesmen praisedthe quality of his cuts, whereas Kea testified to complaints fromcertain salesmen,whom he identified, commencingalmostimmediately after Chandler'sinitial8According to lea's testimony, Chandlerasked him about withdrawingfrom the Unionsometimeduring the week after he signed the card 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment and continuing thereafter.Chandler conceded that Kea never praisedhis work and in fact ordered him to observe his fellowcutter, Ott, to learn how toimprove his own cuts.Sometime in April, Chandler quit for a period of some weeks when he heard arumor that the Company was getting ready to fire him and shortly after Kea haddiscussed with him the difficulties caused by his drinking.9 When Chandler returnedafter this absence he came back at $85 but was soon raised to the $90 figure.As noted above,Chandler signed a union card on June 13.His name wasincluded among those additional signers set forth on the Union's third demand forrecognition, that of June 18.There is no doubt but that there was a discussionamong Kea, Chandler, and Ott on the night of'June 20.As to the contents of thatdiscussion there is a clear conflict between the accounts of Chandler and Kea; Ottdid not testify, the General Counsel stating that Ott could not be located. I creditChandler's testimony, as against Kea's contrary testimony, and find that on June 20he was called to the office by Kea who said, undoubtedly referring to the unionletter dated June 18, that he saw that the Union got to him and Ott and that he wasgoing to take him off his salary basis and put him on an hourly rate. Chandleralso recalled that Kea said he would make it hard for him.The transfer wasapparently immediately effective as appears from Chandler's testimony that his nextpaycheck amounted to $66 as contrasted with his previous $90 salary.Sometime apparently within the next 2 months, Chandler was asked to transferto the shipping department, under the supervision of G. B. Thomas, totrain as areplacement for a man due to take a vacation.He remained there until the timeof the hearing, having rejected an opportunity to return to cutting sometime inSeptember or October on account of personal differences with Ott.His present rateis $1.85 per hour.The deficiencies laid to Chandler by Kea appear to have been long condonedprior to his union affiliation. I was not favorably impressed with Kea's account ofpoor quality reports of Chandler's cutting particularly since it does not appear thata poor cut could be traced to one, rather than the other, of the two cutters.Appraising the evidence with respect to Chandler's treatment I find, particularlyin view of Kea's conversation with him on June 20, that it preponderates in favorof the conclusion that he was, in reprisal for his support of the Union, transferredfrom a salaried basis to an hourly rated basis with consequent loss of earnings orexpenditure of greater effort to equal former earnings.This period of discrimina-tion commenced June 20 and apparently had continued to the date of the hearing.2.LeRoy Jenkins:LeRoy Jenkins is an employee with some 10 years servicewith the Company.He signed a union card on March 23 and his name wasincluded among the signers in the Union's first demand letter of May 24.Accord-ing to his testimony he had a talk with his boss, Kea, sometime in mid-June aboutthe Union as above mentioned.As above noted I find that the evidence does notpreponderate in favor of the conclusion that he was threatened on account of hisunion activities in this conversation.The contention of the General Counsel and the Union is that Jenkins wasdeprived of overtime for a period of about 1-month commencing on or about June 20and that this deprivation was in reprisal for his union activity or membership.The evidence is somewhat difficult to untangle but, viewed in its totality, it clearlyappears that there is not a preponderance in favor of the conclusion either thatthere was a deprivation of overtime or that, if there was, it was in reprisal forunion membership or activity.In June,at the time of the discussion between Jenkins and Kea, Jenkins wasworking in the beef department breaking beef, Jenkins was regularly, according tohis account, working 45 or 46 hours per week.He testified that about a monthlater, his overtime opportunities were eliminated when Kea told him to punch outwhen Ott and Chandler did, which would result in his working only about 30 to 35hours per week. Jenkins testified that this condition continued for about a monthwhen he was assigned new duties to supplement his hours and restored to his over-time opportunities.On cross-examination, Jenkins placed the period of his depriva-tion as having occurred in August.He insisted that in some weeks he was notmaking his hours he had theretofore enjoyed.Finally he conceded that he madeless hours in June than in July or August.O There is an indication in pea's testimony that Chandler also had a broken foot aboutthis time. AZALEA MEATS, INC.593The payroll record in evidenceas a jointexhibit is inconclusive.The evidencedoes not preponderate in favor of the General Counsel's contentions as to eitherelement ofthe alleged violation of the Act, viz neitherdiscriminationnor motiva-tion therefor.3.John Edward Fine:Fine was hired May8 or 9 as anemployee of the Com-pany's garage where he worked with fellow employee Adam Wayman under thesupervisionof Frank Griffith.He signeda union card on May 14 and his namewas included amongthe cardsignerson the list attached to the Union's initialrecognition demand ofMay 24.When he was first hired, his hours of work werefrom 7 a.m. to 5 p.m., but soonthereafter his hours were shortened to a 7 to 4schedule.Fine's duties consisted of regularmaintenance and servicing of the Com-pany's trucks whichare usually out on deliveriesin the morning and return in theafternoon,so that the bulk of themaintenancework is performed in the afternoon.Sometime inJune or July, Griffith cursed Fine over a difficultyarising in con-nection withtheir installation of newaxles on Griffith's sports car.ThereafterGriffith frequentlycursed Fineand he frequently reported this to Fairey.Griffithalso cursedWayman.About May 28 Griffith asked Fine why he had signed a union card and about 2weeks later Griffith, referringto a unionbadge Fine was wearing at work, askedhim if he was passing out union badges.The evidence indicates that a number ofother employees woreunionbadges but apparently Fine was the only badgewearer in the garage, although it appears from the Union's May 24 letter that Way-man alsosigned a card sometime prior to that date.'°Fine testified that on June 15, after punching in at 7 he was ordered by Griffithto punch out at 8 and then return at 1 p.m.; Fine did this and punched out forthe day between 7:30 and 8 p.m.Griffith, according to Fine, said that the splitshiftwas ordered by Maier because the garage employees were making too muchtime.This split shift continued to occur 1 or 2 days a week thereafteruntil Finewas discharged on Monday, December 6.11Fine was discharged by Griffith on reporting for work on Monday December 6.The preceding Friday there had been an incident between them arising from Fine'scomplaint about a mistakein his timerecords; there had apparently been previoussimilarshortagesand resultant disputes.On reporting on December 6, Griffith saidthey had had their lastrun-in andthat Fine was discharged.Fine had some discus-sion with Fairey thereafter.The following day, Fine testified, he asked Griffith forhis job backand was refused andthen referred to Fairey to obtainhis terminationcheck.Cross-examination of Fine developed that Saturday, December 4, was a regu-larly scheduled workday for Fine.He testified that at noon on Friday December 3he told Griffith that he would be unable to work the following day because he hadto take his children to a clinic; Griffith was angry and walked out without sayinganything.Griffith did not testify.Fairey, whom I find a credible witness, testified thatGriffith reported to him that he had fired Fine for missing a work day and thathe had approved Griffith's action.Fine's union membership was known to the Company long prior to his dis-charge.I reject the notion that the split shift arrangement indicates a union ani-mus directed against Fine since the evidence indicates it to be a natural arrange-ment of the work schedules in the garage because of the ebb and flow of theworkload.There were apparently plenty of hours of work still available for Fineas appears from the fact that the timecard disputes included one over whether 13or 15 hours were worked on a certain day. There is no evidence that Waymanwho also signed a card was not similarly affected.Outside ofhis signinga card, and wearing a union badge Fine does not appearto have been particularly active in the Union and apparently did not solicit othersignatures either in or out of the plant.10Wayman's card was signed at the solicitation of Henry Lee Zimmerman who testifiedthat the card was signed on the date it bore,viz"the 30th." In fact, the card nears adate of May 30 thus presenting a discrepancy which it appears unnecessary to resolve.n The change to the split shift is not alleged as an unfair labor practice but apparentlyoffered to show animus against Fine in connection with the allegations of discriminatorydischarge on December 6.243-084-67-vol. 159-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was a -substantial lapse of time between the Company'sdiscovery of hismembership in the Union and his discharge.The evidence does not establish thatGriffith assented to Fine's Saturday absence.Viewed in its totality it does notpreponderate in favor of the conclusion that his discharge was an unfair laborpractice within Section 8(a)(3) of the Act.D. The refusal to bargainAs noted above,theUnion's campaign to organize employees of the Companycommenced in early April.On May 24 the Union wrote Maier asserting that amajority of employees in the production and maintenance unit 12 had signed cardsdesignating the Union as their bargaining representative.The letter attached photo-static copies of the cards signed by the 100-plus employees whose names werefurnished in the union letter and set out a willingness to have the originals exam-ined by the Company in the presence of -a neutral party.Company Attorney Simsreplied on June 2 that the Company needed time to investigate.Under date ofJune 4 the Union forwarded photostatic copies of 10 additional signed cards.OnJune 14, Sims wrote that many disciepancies had been found in the Union's cardsand that reports of union threats had been received.Sims' letter concluded witha suggestion that the parties submit the matter of majority representation to theBoard.The Union replied on June 18 with nine additional cards and a requestfor speedy recognition.The charge herein including that of refusal to bargainwas filed August 5.First,with respect to the appropriateness of the unit in which the Union seeksrecognition.It appears from a stipulation entered into at the hearing and the tes-timony of the Company Office Manager Walter C. Emde, that General Counsel'sExhibit 8 is a correct list, as of May 24, of all hourly paid employees and thatthere are no salaried nonsupervisory production and maintenance employees.Thequestion becomes one as to the appropirateness of a production and maintenanceunit,including truckdrivers.A production and maintenance unit,a type specifi-cally referred to in the Act,ispresumptively appropriate.SeeAppliance SupplyCompany,127 NLRB 319, 321.With respect to truckdrivers,they are includablein a production and maintenance unit absent a labor organization's seeking sepa-rate representation for them.Dayton Aviation Radio&Equipment Corporation,124 NLRB 306, 307. The excluded groups are those normally excludable. In ac-cordance with the foregoing, I find and conclude that the unit in which the Unionsought recognition was an appropriate unit for purposes of collective bargaining.The evidence establishes beyond peradventure of doubt, that at all material timesa majority of company employees in the above-named appropriate unit had signedcards on behalf of the Union as their bargaining representative.The cards receivedin evidence at the hearing,see footnote5, supra,were authenticated either by thesigner or by the solicitor of the signature who testified that the signer signed, ormade his mark,in the solicitor'spresence.These cards are not ambiguous ordual purpose on their face,and it would require convincing evidence of fraud orstrongmisrepresentations to exclude them from consideration as effective authori-zations to the Union to act as the signer's representative.The total of such cardsreceived in evidence as to which there appeared no question as to authenticity orvalidity as effective designations of the Union as bargaining representative num-bered 109,which as the Union points out in its brief,constitutes a clear majorityin the appropriate unit.13The Company asserts that its refusal to bargain with the Union was based ona good-faith doubt that the Union had a valid majority support and that its goodfaithwas established by its willingness to have the representation matter resolvedby a Board election.The Union contends that the Company's campaign of inter-12 The appropriateness of the bargaining unit is discussedinfra.13 General Counsel'sExhibit 11-i, purporting to be a card signed by Elijah Jefferson,14-i, by O'Dell Simpson and 15-f, by Robert Heyward, Jr,were rejected as exhibits.Ruling was reserved on General Counsel's Exhibit 32 a union card on which employeeHenry Haynes made his X, at the solicitation of Thomas Moss, the Hi-Grade employeereferred to above, who told Haynes,itwas a union(unspecified)card and would meanbetter work conditionsThe evidence does not establish that Haynes signed with intentto designate the Union as his representative and the card is rejected. AZALEA MEATS, INC.595rogating and threatening employees soon after the commencement of the unioncampaign establishes the absence of good-faith doubt on the Company's part as tothe union majority representation.This is not a case involving an ambiguous or "dual-purpose" card or one inwhich false or misleading representations were made to significantly large groupsof card signers.The card is clear and unambiguous on its face and, making dueallowances for the low educational level of some of the signers,it is clear that thesigners knew what they were signing and intended to designate the Union as theirbargaining representative.Furthermore the Union'sdemand letters, commencingwith the initial demand of May 24 listed the names of employee signers andenclosed photostatic copies of their cards which would be available for check asto signature against records undoubtedly(IRS forms W-4 for example) in theCompany's possession.There is, furthermore,no basis in the record for a find-ing that employees were threatened or coerced in connection with their signaturesor for the Company's assertion that it believed they were.The Company relies onBriggs IGA Foodliner,146 NLRB 443 andNorlee Togs,Inc.,129 NLRB 14.Norlee Togsisdistinguishable on the material basis that inNorlee, unlike here, the Union never told the employer it represented a majorityor offered to show it the signed representation cards; inNorlee,unlike here, the Com-pany filed a representation petition and refrained from acts of interference,restraint,and coercion.BriggsIGA Foodlinerisalso unlike the instant case asappears from the Board's references to an employer representation petition, andthe absence of contemporaneous unfair labor practices.With respect to its contention that its refusal to bargain with the Union wasbased on a good faith doubt as to the Union'smajority,the Company presentedthe testimony of employee Irvin, Godfrey to the effect that on June 3 employeesLeland Rutland and Odell Simpson threatened him with loss of his job and thatof his wife.He testified that he reported these threats to Emde and Fairey.Thetestimony that he reported threats to Emde and Fairey is not corroborated by them.I do not credit Godfrey's testimony of threats by Rutland and Odell Simpson. Evenif it were credited there would not be sufficient basis to warrant a conclusion thatthe incidents be related could reasonably be said to have formed the basis for the-Company's refusal to bargain here.As detailed above, I find that the Company,both before and after the Union'sinitial demand of May 24 engaged in various acts of interference,restraint, andcoercion directed against employees in the exercise of their statutory rights toself-organization.While it is true that the Company'sGeneralManager Maierinstructed his supervisory staff, on receipt of the union demand,to refrain frominterference with or discrimination against employees,the evidence is clear that hisinstructions were disregarded and the Company must bear the responsibility for theseveral occasions of questioning and other acts of interference and discrimination.American Oil Company, Inc.,14 NLRB 990, enfd. 114 F.2d 1009(C.A. 4).In the circumstances of the present case, including instances of interference bothbefore and after the Union's initial demand for recognition and the absence ofsubstantial evidence that a good faith doubt actually existed, I find and concludethat the Company's assertion of good faith doubt is not substantiated on the entirerecord herein,and that its refusal to bargain was an unfair labor practice withinSection 8(a)(5) of the Act.Since the Union at all material times represented aclearmajority of employees in the appropriate unit the Company should berequired to recognize and bargain with it.Hamburg Shirt Corporation,156 NLRB511.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above and there found toconstitute unfair labor practices have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V THE REMEDYIn view of the findings above that the Company has engaged in unfair laborpractices defined within Section 8(a)(1), (3), and (5) of the Act, I shall recom-mend that it be required to cease and desist therefrom and take such affirmativeaction as appears necessary and appropriate to effectuate the policies of the Act. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe basis of the foregoing findings of fact and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.All production and maintenance employees, including truckdrivers, em-ployed by the Company at its Orangeburg, South Carolina, plant, excluding alloffice clerical employees,professional employees,cattle buyers, salesmen,sales pro-motion men,guards and supervisors as defined in the Act, constitute a unit appro-priate for collective bargaining within the meaning of Section 9(b) of the Act.2.At allmaterial times, the Union has been and is the exclusive representative ofall employees in the aforesaid unit for the purposes of collective bargaining withinthe meaning of Section 9 of the Act.3.By refusing to bargain collectively with the Union as the exclusive repre-sentative of employees in the unit herein found appropriate the Company hasengaged and is engaging in the unfair labor practices defined in Section 8(a) (5) and(1) of the Act.4.By interrogating employees as to their signing of union authorization cardsand their actions in soliciting other employees to sign such cards, and by threat-ening discontinuance of Christmas bonuses and employee loan and meat purchaseprivileges in the event the Union organized the plant, the Company engaged inunfair labor practices defined in Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case it is recommended that the Company, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates of pay, wages, hours ofemployment, and other terms and conditions of employment with the Union asexclusive representative of its employees in the following appropriate unit: allproduction and maintenance employees, including truckdrivers at the Orangeburg,South Carolina, plant, excluding all office clerical employees, professional employ-ees, cattle buyers, salesmen,sales promotion men, guards and supervisors as definedin the Act;(b) Interrogating employees concerning their activities in signing or solicitingother employees to sign union authorization cards in a manner constituting inter-ference, restraint, and coercion within the meaning of Section 8(a) (1) of the Act;(c) Informing employees that existing Christmas bonus benefits and privileges asto credit union loans and employee meat purchases would be discontinued or cur-tailed if the Union succeeded in organizing the plant or otherwise threatening lossof benefits in reprisal for support of the Union;(d)Discouraging membership in the Union or any other labor organization ofits employees by altering their method of compensation from a salaried to an hourlyrated basis in reprisal for participation in union activities;(e) In any like or related manner interfering with,restraining, or coercing em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named union or any other labor organization, tobargain collectively through representatives of their own choosing and to engagein concerted activities for the purpose of collective bargaining or other mutual aidor protection.2.Take the following affirmative action which appears necessary and appropri-ate to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union as exclusive representa-tive of employees in the unit found appropriate above, and embody any understand-ing reached in a signed agreement.(b)Offer to reinstate employee Edward Chandler to his former salaried basisand make him whole for loss of earnings resulting from his change from a salariedto an hourly pay basis during the period June 20, 1965, to the date of such rein-statement, in accordance withIsis Plumbing & Heating Co.,138 NLRB 716. AZALEA MEATS, INC.597"(c) Post at the Company's Orangeburg,South Carolina,plant, copies of theattached notice marked"Appendix." 14Copies of said notice,to be furnished bythe Regional Director for Region 11, shall,after being duly signed by an author-ized iepresentative of the Company, be posted immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous placesincluding all places where notices to employees are customarily posted.Reason-able steps shall be taken by the Company to see to it that said notices are notaltered, defaced, or covered by other material.(d)Notify the Regional Director for Region 11, in writing,within 20 days fromreceipt of this Decision,what steps the Company has taken to comply herewith 15It is recommended that the complaint be dismissed as to allegations of unfairlabor practices therein not herein specifically found to have been committed.14 If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" in thenotice.If the Board'sOrder is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words"a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words"a Decision and Order."15 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 11, In writing,within'10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof the National Labor Re-lationsAct, as amended, we hereby notify our employees that:WE WILL NOTrefuse to bargainwith Meat Cutters,Packinghouse& AlliedFood Workers, District Union 433, Amalgamated Meat Cuttersand ButcherWorkmen of North America, AFL-CIO in the followingappropriate unit:All productionand maintenance employees,includingtruckdrivers, at theCompany's Orangeburg, South Carolina,plant, excludingallofficecleri-,cal employees,professional employees,cattle buyers, salesmen,sales pro-motionmen, guards,and supervisorsas definedin the Act.WE WILL NOT interrogateemployees concerning their signing of unionauthorizationcards of their solicitingof othersto sign such cards.WE WILL NOT informemployeesthatwe will discontinueChristmasbonusesor curtailcreditunionborrowingormeat purchase privileges or otherwisethreatenemployees as a consequenceof the Union'sorganizing employees.WE WILL NOT discourage membershipin or activitiesin support of theUnion bytransferring employees from a salariedto an hourlybasis or inany othermanner discriminatingagainst them in regard to hire,tenure, orterms or conditionsof employmentbecause of their union membership oractivity.WE WILL offerreinstatement to a salariedbasis to Edward Chandler andmake him wholefor earningslost due tohis transfer from a salaried to anhourly basis.WE WILL, onrequest,bargainwith the above Union as exclusive employeerepresentativein the above unit and embodyany agreement in a writtensignedcontract.All ouremployees are free to become or remain members of the above-namedor any other labor organization.AZALEA MEATS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 1831Nissen Building,310 West Fourth Street,Winston-Salem, North Carolina 27101,Telephone 723-2911.